Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paspati (US 4,815,771).
In regard to claims 1 and 14, Paspati discloses an aircraft piping (See note below) that comprising a coupling device (Fig. 1) intended for coupling first and second pipes (Fig. 1, both pipes 39) of a run of piping (Fig. 1), the coupling device comprising: 
a first part (Fig. 1, female portion 10), configured to be coupled to the first pipe (Fig. 1, 10 is coupled to 39), as well as a second part (Fig. 1, male portion 11) configured to be coupled to the second pipe (Fig. 1, 11 is coupled to 39), 
the first part comprising a first flange (Fig. 1, flare portion 30) which widens in the direction of the second part in operation (Fig. 1, 30 widens in the direction of 11) and which has a first contact surface (Fig. 1, interior bearing surface 31), 
the second part comprising a second contact surface (Fig. 1, exterior bearing surface 19), which widens in a same direction as the first contact surface (Fig. 1, 19 widens in the same direction as 31), configured to collaborate with the first contact surface (Fig. 1, and in 3:40-57 discloses 31 and 19 are in sliding contact with each other), 
the coupling device comprising at least one seal (Fig. 1, sealing ring 14) interposed between the first and second parts (Fig. 1, 14 is between 10 and 11) as well as at least one clamp (Fig. 1, lock ring 12 can be interpreted as a clamp that clamps 10 and 11 together to form the joint shown) to keep the first and second contact surfaces pressed against one another while allowing them to slip relative to one another (Fig. 1 and in 3:40-57 discloses 10 and 11 are in sliding contact and 12 compresses 10 and 11 to form the joint), 
at least one of the first contact surface and the second contact surface including a housing configured to house the seal (Fig. 1, housing 24 that houses the seal 14),
wherein the clamp comprises at least one clamping jaw (Fig. 1, surfaces that form the groove at 36) comprising a groove (Fig. 1, groove 36), configured to collaborate with the first and second parts (Fig. 1, 36 collaborates with 10 and 11 such that it forms the joint as shown), which has a cross section such that a concentric tightening of the clamp causes the first and second contact surfaces to be kept pressed against one another (Fig. 1 and in 4:10-22 discloses rotating handle 38 causes a compressive force to 10 and 11 and to the O-ring 14 to form the seal and in 3:40-57 discloses 10 and 11 are in sliding contact to one another), 
wherein the at least one of the first contact surface and the second contact surface which includes the housing has a reduced thickness at the housing (Fig. 1, 24 has a reduced thickness).  
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “An aircraft piping” of claim 14 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “at least one coupling according to claim 1".  Therefore, little patentable weight is given to "An aircraft piping". 
In regard to claim 2, Paspati discloses the coupling device according to claim 1, wherein the first contact surface has a concave spherical shape (Fig. 1, 31 is concave and spherical shaped) and wherein the second contact surface has a convex spherical shape (Fig. 1, 19 is convex and spherical shaped), the concave and convex spherical shapes of the first and second contact surfaces having substantially the same radius (Fig. 1, 31 and 19 are in sliding contact, therefore, have substantially the same radius).
  In regard to claim 16, Paspati discloses the coupling device according to claim 1, wherein the housing has a rectangular cross-section (Fig. 1, 24 is rectangular).

Claim Rejections - 35 USC § 103
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over of Paspati (US 4,815,771) in view of Shotbolt (US 4,486,037).
In regard to claims 8 and 9, Paspati discloses the coupling device according to claim 1, but does not expressly disclose wherein, of the first and second contact surfaces, at least one comprises a coating made of a material which encourages a slipping of the first and second contact surfaces against one another; and 
wherein the first flange comprises a coating made of a material that encourages slippage between the first flange and the clamp.
  In the related field of pipe socket joints, Shotbolt teaches contact surfaces of a pipe joint can include PTFE in order to have the advantage of a low coefficient of friction (Fig. 1 and in 1:44-58 discloses applying PTFE to the surfaces between the hub 5 and thrust ring 9 to achieve a minimum low coefficient of friction). 
It would have been obvious to one having ordinary skill in the art to have modified the contact surfaces between the first flange and the clamp of Paspati to include a coating of PTFE in order to have the advantage of low coefficient of friction as taught by Shotbolt.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, PTFE is a known material for pipe parts that had advantages of corrosion resistance and increasing lifetime as described at https://www.fluorotec.com/news/blog/the-properties-and-advantages-of-polytetrafluoroethylene-ptfe/. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the clamp and the flanges of Paspati to include a coating of PTFE for corrosion resistance and increased lifetime. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over of Paspati (US 4,815,771) in view of Feuser (DE 102004060845 A1).
Paspati discloses the coupling device according to claim 1, but does not expressly disclose the seal is an annular seal with a C-shaped cross section.
In the related field of sealed pipe joints, Feuser teaches a pipe joint having a C-shaped seal (Fig. 1 shows a joint with a C-shaped seal 8) and is advantageously C-shaped to provide a preload that generates high degree of tightness and provide greater elasticity (In [0005] of the English translation discloses the advantages of the C-shaped sealing ring).
	It would have been obvious to one having ordinary skill in the art to have modified the shape of the seal of Paspati to be C-shaped in order to have the advantage of providing a preload that generates high degree of tightness and provide greater elasticity as taught by Feuser.

Claim 1, 3-6, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini et al. (DE 102004056429 A1, hereinafter “Fadini”) in view of Paspati (US 4,815,771).
In regard to claims 1 and 14, Fadini discloses an aircraft piping (See note below) that comprising at least one coupling device (Coupling shown in Fig. 1) intended for coupling first and second pipes (Fig. 1, pipes 10 and 12) of a run of piping (Fig. 1), the coupling device comprising: 
a first part (Fig. 1, 10a), configured to be coupled to the first pipe (Fig. 1, pipe at 10), as well as a second part (Fig. 1, at 12a, 12b, and 12c) configured to be coupled to the second pipe (Fig. 1, second pipe at 12), 
the first part comprising a first flange (Fig. 1, flange at 10a) which widens in the direction of the second part in operation (Fig. 1, flange at 10a widens in the direction of 12a) and which has a first contact surface (Fig. 1, surface of 10a that contacts the indicated second part), 
the second part comprising a second contact surface (Fig. 1, surface of the indicated second part that contacts 10a), which widens in a same direction as the first contact surface (Fig. 1, indicated second contact surface widens in the same direction as 10a), configured to collaborate with the first contact surface (Fig. 1), 
the coupling device comprising at least one seal (Fig. 1, seal 16) interposed between the first and second parts (Fig. 1, 16 is between 10a and 12a) as well as at least one clamp (Fig. 1, clamp 14) to keep the first and second contact surfaces pressed against one another while allowing them to slip relative to one another (See Fig. 1, the invention shown has a gap above the seal 16 and allows for relative movement between 10 and 12. Additionally, the invention shown is similarly constructed to the applicant’s invention.), 
at least one of the first contact surface and the second contact surface including a housing configured to house the seal (Fig. 1, at 12b includes a housing for the seal),
wherein the clamp comprises at least one clamping jaw (Fig. 1, portion of 14 that contacts 12a or 10a can be interpreted as a jaw) comprising a groove (Fig. 1, groove of 14 that houses 10a and 12a), configured to collaborate with the first and second parts (Fig. 1), which has a cross section such that a concentric tightening of the clamp causes the first and second contact surfaces to be kept pressed against one another (Fig. 1 shows a connected state in which clamp 14 concentrically clamps 10a and 12a such that the contact surfaces press against one another).  
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “An aircraft piping” of claim 14 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “at least one coupling according to claim 1".  Therefore, little patentable weight is given to "An aircraft piping". Further, the invention of Fadini is for exhaust systems of vehicles which is similar to the intended use of the applicant’s invention described in the specification in [0040] that recites “the piping 30 is configured to carry a hot fluid, such as hot air for example, in an aircraft.”
Fadini does not expressly disclose the second contact surface which includes the housing has a reduced thickness at the housing. 
In the related field of angular and adjustable joints, Paspati shows a rotatably adjustable joint (Fig. 1) having a part (Fig. 1, at 18) with a contact surface (Fig. 1, exterior surface 19) that includes a housing (Fig. 1, housing at 24) that has a reduced thickness at the housing for a seal (Fig. 1, seal at 24).
It would have been obvious to one having ordinary skill in the art to have substituted the housing of Fadini for a recessed housing as shown by Paspati in order to have the advantage of a more reliable groove for seals. See https://www.copiermachinery.com/en/featured/articles/what-is-roll-grooving-what-is-the-purpose-of-grooved-pipes/ that discloses the advantages of both cold forming grooves and cutting grooves on pipes for seals. 
In regard to claim 3, Fadini and Paspati discloses the coupling device according to claim 1, and Fadini further discloses wherein, of the first and second contact surfaces, at least one comprises a housing (Fig. 1, housing above 12b) configured to house the seal (Fig. 1, house above 12b houses seal 16).  
In regard to claim 4, Fadini and Paspati discloses the coupling device according to claim 1, and Fadini further discloses wherein the second part comprises second (Fig. 1, second flange defined by the portion at 12b and 12c) and third flanges (Fig. 1, flange at 12a) which exhibit a joining zone (The applicant defines a joining zone at 60 in Fig. 5 where the second flange transitions to the third flange. Therefore, Fig. 1 of Fadini includes a joining zone where 12a transitions to 12b and 12c) and which form a 13PATENT APPLICATION5405.139049V-shaped cross section (See image below, 12a relative to 12b and 12c forms at least a V-shape as defined by the arrows), the second flange comprising the second contact surface (Fig. 1, the portion at 12b and 12c that contacts 10a is part of the indicated second flange).  

    PNG
    media_image1.png
    344
    613
    media_image1.png
    Greyscale

In regard to claim 5, Fadini and Paspati discloses the coupling device according to claim 3, 
and Fadini further discloses wherein the second part comprises second (Fig. 1, second flange defined by the portion at 12b and 12c) and third flanges (Fig. 1, flange at 12a) which exhibit a joining zone (The applicant defines a joining zone at 60 in Fig. 5 where the second flange transitions to the third flange. Therefore, Fig. 1 of Fadini includes a joining zone where 12a transitions to 12b and 12c) and which form a V-shaped cross section (See image above for claim 4), the second flange comprising the second contact surface (Fig. 1, the portion at 12b and 12c that contacts 10a is part of the indicated second flange), and 
wherein the housing is positioned on the second contact surface (Fig. 1, housing of 16 is positioned on the second contact surfaces at 12b and 12c), near a free first end of the second flange (Fig. 1, free end of 12b and 12c that is below 10a).  
In regard to claim 6, Fadini and Paspati discloses the coupling device according to claim 4, and Fadini further discloses wherein the first flange has a free end distant from a second end of the second flange in a state of rest (See image below, indicated first free end has a distant from a second end of the second flange in a state of rest. The indicated second end of the second flange is similarly positioned to the applicant’s invention of a second end of the second flange at 50.2 in Fig. 5).  

    PNG
    media_image2.png
    310
    463
    media_image2.png
    Greyscale
 
In regard to claim 10, Fadini and Paspati discloses the coupling device according to claim 4, and Fadini further discloses wherein the groove has a first flank (Fig. 1, portion of 14 that contacts 10a) configured to be in contact with an external surface of the first flange (Fig. 1) and a second flank (Fig. 1, portion of 14 that contacts 12a) configured to be in contact with an external surface of the third flange (Fig. 1).  
In regard to claim 11, Fadini and Paspati discloses the coupling device according to claim 10, and Fadini further discloses wherein the first part 14PATENT APPLICATION5405.139049comprises a first pipe (Fig. 1, pipe 10) configured to connect the first flange and the first pipe (Fig. 1, connection between 10 and 10a), and wherein the first flank is dimensioned so that, in a state of rest, the first flank is distant from the first pipe (Fig .1, indicated first flank of 14 has distance from 10).  

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Berchtold et al. (US 2006/0082142 A1 hereinafter “Berchtold”).
In regard to claims 2 and 13, Fadini and Paspati discloses the coupling device according to claims 1 and 10, and Fadini further discloses wherein the first contact surface, second contact surface, and the first flank of the clamp have complementary conical shape (Fig. 1) but does not expressly disclose wherein the first contact surface has a concave spherical shape and wherein the second contact surface has a convex spherical shape, the concave and convex spherical shapes of the first and second contact surfaces having substantially the same radius; and
wherein the first flank of the clamping jaw and the external surface of the first flange have collaborating concave and convex spherical shapes.  
In the related field of exhaust pipe joints, Berchtold teaches a first contact surface (Figs. 1 and 2, surface at 5), a second contact surface (Figs. 1 and 2, surface at 11), and a first flank of a clamping jaw (Figs. 1 and 2, clamp 12 is spherically shaped) having complementary concave and convex shapes (Figs. 1 and 2) in order to have the advantage of a relatively smooth outer surface that is aesthetically desirable and can be reassembled without impairment as taught in [0015]. 
 It would have been obvious to one having ordinary skill in the art to have modified the conical shape of the first contact surface, the second contact surface, and the clamping jaw of Fadini in view of Paspati to be spherically shaped in order to have the advantage of a desirable aesthetic shape and can be reassembled without impairment as taught by Berchtold. It is also noted that in [0022] of Fadini, discloses the term “conical” in context of the invention is not limited to being exactly conically shaped or a rectilinear shape. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fadini such that the first contact surface, the second contact surface, and the clamping jaw be spherically shaped, since this would allow for rotational flexibility.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed concave and convex shape was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
In regard to claim 7, Fadini and Paspati discloses the coupling device according to claim 6, but does not expressly disclose the free end of the first flange is positioned approximately equidistant from the housing and from the second end of the second flange.   
In the related field of exhaust pipe joints, Berchtold teaches a free end of a first flange (Fig. 1, free end at 24 of a first flange) positioned between a housing (Fig. 1, housing at 8) and a second end of a second flange (Fig. 1, transition surface 35 can be interpreted as a second end of a second flange) in order to promote durability of a seal in a housing (In [0013] discloses contact adjacent both sides of the housing at 8 for the seal 7 by the first flange at 4 and 24 as shown in Fig. 2 promotes a tight connection and durability of the seal 7).
It would have been obvious to one having ordinary skill in the art to have modified the position of the free end of the first flange of Fadini in view of Paspati to be between the housing and the second end of the second flange in order to have the advantage of a tight connection and durable seal as taught by Berchtold.
Further, while Fadini in view of Paspati and Berchtold do not expressly disclose the free end of the first flange is positioned approximately equidistant from the housing and from the second end of the second flange; the distance may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Fadini in view of Paspati and Berchtold to have the free end of the first flange is positioned approximately equidistant from the housing and from the second end of the second flange, as the distance may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of stronger seal. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Shotbolt (US 4,486,037).
In regard to claims 8 and 9, Fadini and Paspati discloses the coupling device according to claim 1, but does not expressly disclose wherein, of the first and second contact surfaces, at least one comprises a coating made of a material which encourages a slipping of the first and second contact surfaces against one another; and 
wherein the first flange comprises a coating made of a material that encourages slippage between the first flange and the clamp.
  In the related field of pipe socket joints, Shotbolt teaches contact surfaces of a pipe joint can include PTFE in order to have the advantage of a low coefficient of friction (Fig. 1 and in 1:44-58 discloses applying PTFE to the surfaces between the hub 5 and thrust ring 9 to achieve a minimum low coefficient of friction). 
It would have been obvious to one having ordinary skill in the art to have modified the contact surfaces between the first flange and the clamp of Fadini in view of Paspati to include a coating of PTFE in order to have the advantage of low coefficient of friction as taught by Shotbolt.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, PTFE is a known material for pipe parts that had advantages of corrosion resistance and increasing lifetime as described at https://www.fluorotec.com/news/blog/the-properties-and-advantages-of-polytetrafluoroethylene-ptfe/. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the clamp and the flanges of Fadini in view of Paspati to include a coating of PTFE for corrosion resistance and increased lifetime. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Pfeuffer (US 3,498,649).
Fadini and Paspati discloses the coupling device according to claim 10, 
and Fadini further discloses wherein each clamping jaw comprises a central portion (Fig. 1, the central curved portion of 14), connecting the first and second flanks (Fig. 1, indicated first and second flanks extend from the central portion of 14), which has an internal surface (Fig. 1, internal surface of 14) configured to bear against the external surface of the joining zone when the clamp is clamped tight in operation (Fig. 1, internal surface of 14 bears against the external surface of the indicated joining zone when the clamp is tightened as shown).  
Fadini and Paspati do not expressly disclose wherein the joining zone joining the second and third flanges has a substantially cylindrical external surface and the clamp has a substantially cylindrical internal surface.
In the related field of clamped joints, Pfeuffer shows a known clamp 3 with an internal cylindrical surface for various flared pipe embodiments as shown in Figs. 1-8 (For example, Fig. 8 shows a clamp 3 with an internal cylindrical surface and the pipe 20 has a cylindrical external surface). 
It would have been obvious to one having ordinary skill in the art to have substituted the clamp of Fadini in view of Paspati for the clamp of Pfeuffer that includes an internal cylindrical surface in order to have the advantage of a clamp that provides a water-tight connection as taught by Pfeuffer in 3:63-75.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fadini in view of Paspati such that the internal surface of the clamp and the external surface of the joining zone be cylindrically shaped, since this would allow for easier manufacturing of a straight surface than a curved surface.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed cylindrical surfaces were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Feuser (DE 102004060845 A1).
Fadini and Paspati discloses the coupling device according to claim 1, but does not expressly disclose the seal is an annular seal with a C-shaped cross section.
In the related field of sealed pipe joints, Feuser teaches a pipe joint having a C-shaped seal (Fig. 1 shows a joint with a C-shaped seal 8) and is advantageously C-shaped to provide a preload that generates high degree of tightness and provide greater elasticity (In [0005] of the English translation discloses the advantages of the C-shaped sealing ring).
	It would have been obvious to one having ordinary skill in the art to have modified the shape of the seal of Fadini in view of Paspati to be C-shaped in order to have the advantage of providing a preload that generates high degree of tightness and provide greater elasticity as taught by Feuser.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered with respect to claims 1-2 and 4-16 but are moot because the new ground of rejection does not rely only on the reference Fadini applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection that relies on the prior art Paspati that shows a housing having a reduced thickness for a seal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679              

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679